Phipps, Judge.
In J. Smith Lanier & Co. v. Acceptance Indem. Ins. Co.,1 we affirmed the judgment in Case No. A04A2138 and affirmed in part and reversed in part the judgment in Case No. A05A0939. In J. Smith Lanier & Co. v. Southeastern Forge,2 the Supreme Court of Georgia disapproved Division 6 of this court’s opinion concerning Case No. A05A0939 and ruled that “the liability of an agent or broker who negligently fails to procure insurance is limited to those losses that would have been covered by the agreed policy.”3 Therefore, we vacate Division 6 of our earlier opinion and adopt the opinion of the Supreme Court as our own for that division. The remainder of our earlier opinion was not addressed by the Supreme Court and thus still stands. Accordingly, the judgment of the trial court is affirmed in Case No. A04A2138 and affirmed in part and reversed in part in Case No. A05A0939.4

Judgment affirmed in Case No. A04A2138. Judgment affirmed in part and reversed in part in Case No. A0SA0939.


Johnson, P. J., and


Smith, P. J., concur.


 272 Ga. App. 789 (612 SE2d 843) (2005).


 280 Ga. 508 (630 SE2d 404) (2006).


 Id. at 510 (citation, punctuation and footnote omitted).


 See J. Smith Lanier & Co., 272 Ga. App. at 795-797 (5) (finding error in trial court’s grant of partial summary judgment limiting, on other grounds, J. Smith Lanier & Compan/s liability to an amount below the policy limits).